FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                     May 2, 2008
                     UNITED STATES COURT OF APPEALS
                                                                 Elisabeth A. Shumaker
                                   TENTH CIRCUIT                     Clerk of Court



 UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                         No. 06-3411
 v.                                           (D.C. No. 06-CR-40074-001-JAR)
                                                         (D. Kansas)
 JORGE LUIS OLIVARES-CAMPOS,

          Defendant-Appellant.


                                ORDER AND JUDGMENT *


Before LUCERO, HOLLOWAY, and GORSUCH, Circuit Judges.


      Jorge Olivares-Campos challenges the district court’s denial of his motion

to suppress drugs found in a search of his truck. Mr. Olivares-Campos argues that

what began as a consensual encounter at a gas station became an illegal detention

when the sheriff’s deputy retained his license and registration without reasonable

suspicion, and this illegal detention tainted his subsequent consent to the deputy’s

request to search his truck, thus requiring suppression of the drugs found in that

search as “fruit of a poisonous tree.” Even assuming the deputy seized Mr.



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
Olivares-Campos within the meaning of the Fourth Amendment when he retained

his license and registration, we hold that reasonable suspicion of criminal activity

existed at that time sufficient to justify a lawful investigative detention. Mr.

Olivares-Campos’s subsequent consent to the search of his truck therefore was

not tainted by an illegal seizure, and neither does it bear any other indicia of

unlawful coercion. Accordingly, we affirm.

                                           I

       Mr. Olivares-Campos stopped for gas at Kelly’s Express in Topeka,

Kansas, near Interstate 70, on an April morning in 2005. While Mr. Olivares-

Campos filled up his pickup truck, Shawnee County Sheriff’s Deputy Brian

Rhodd arrived and parked his patrol car in front of the convenience store attached

to the gas station. Deputy Rhodd observed that Mr. Olivares-Campos’s truck had

a California license plate, and he noticed Mr. Olivares-Campos stealing glances at

him.

       Deputy Rhodd approached Mr. Olivares-Campos and asked if he could

speak with him, and Mr. Olivares-Campos agreed. Deputy Rhodd inquired about

Mr. Olivares-Campos’s travel plans; Mr. Olivares-Campos replied that he was

traveling from California to Kansas City, where he planned to find work on a golf

course. Mr. Olivares-Campos explained that he did not know where he was going

to live in Kansas City and that he had to call someone when he arrived. Deputy




                                         -2-
Rhodd noticed that the bed of the truck contained only extension cords and Mr.

Olivares-Campos was traveling with only one small bag.

      During the pair’s conversation, it came out that Mr. Olivares-Campos did

not own the truck he was driving and that he only knew the owner by his first

name, Francisco. He offered the vehicle registration to Deputy Rhodd, which

showed the truck was owned by a Francisco Rosales. Deputy Rhodd then asked

Mr. Olivares-Campos for his license. Deputy Rhodd later testified that as Mr.

Olivares-Campos held out his documents his hand shook severely – so much so

that he could not still it – and his heart pounded visibly through his shirt.

      While Mr. Olivares-Campos went to pay for the gas inside the convenience

store, Deputy Rhodd took the vehicle registration and driver’s license to his patrol

car to run checks through dispatch. At this time he also moved his patrol car next

to Mr. Olivares-Campos’s truck, though without blocking it, and called Deputy

Tracey Trammel, a canine handler, to the scene for assistance. When Mr.

Olivares-Campos returned from paying for the gas, Deputy Rhodd returned his

documents and asked where and with whom he was staying in Kansas City. Mr.

Olivares-Campos said he was going to stay with his friend Francisco, the owner

of the vehicle. Deputy Rhodd then asked how Mr. Olivares-Campos had come

into possession of the truck, and Mr. Olivares-Campos explained that he had

flown from Washington state to California to pick up the truck and was driving it

to Kansas City as a favor for Francisco. During this conversation, dispatch

                                          -3-
reported that Mr. Olivares-Campos’s license was expired, but that he had no

criminal history, and that the truck was registered in California to Francisco

Rosales. Deputy Rhodd advised Mr. Olivares-Campos to take care of his expired

license but later testified that he would not have arrested him for this offense.

      After this, Deputy Rhodd wrapped up the conversation, saying “hey, I

appreciate it, okay,” and Mr. Olivares-Campos replied “thanks, man.” But then

Deputy Rhodd inquired if he could ask Mr. Olivares-Campos a few more

questions. Though Mr. Olivares-Campos responded that he had to go, Deputy

Rhodd nonetheless began asking whether there was anything illegal in the vehicle.

Deputy Rhodd asked specifically whether Mr. Olivares-Campos was transporting

marijuana, cocaine, heroin, methamphetamine, or illegal drugs. Mr. Olivares-

Campos denied all of this, but Deputy Rhodd later testified that when Mr.

Olivares-Campos denied transporting methamphetamine, he looked away in a

manner Deputy Rhodd interpreted as deceitful.

      Deputy Rhodd then asked for permission to search the truck, and Mr.

Olivares-Campos agreed. Deputy Rhodd asked whether Mr. Olivares-Campos

was more comfortable reading in Spanish or English, and when Mr. Olivares-

Campos responded that he was more comfortable with Spanish, Deputy Rhodd

provided him with a consent to search form that was written in Spanish, which

Mr. Olivares-Campos read and signed. The form clarified that Mr. Olivares-

Campos did not have to consent to the search or sign the form and that, by signing

                                         -4-
the form, he acknowledged that no promises, threats, force, or coercion had been

used against him to secure his consent or signature.

      While Mr. Olivares-Campos was reading the consent form, Deputy

Trammel arrived with his drug detection dog, which he ran around the truck. The

dog did not alert. After Mr. Olivares-Campos signed the consent form, Deputy

Rhodd directed him to move his truck to the south end of the parking lot, where

he and Deputy Trammel began to search it. They noticed a heavy undercoating

spray under the bed of the truck, which they testified is sometimes used to

disguise welds and other indications of a hidden compartment fashioned for

carrying contraband. Deputy Trammel also noticed freshly tooled bolts,

suggesting to him that the bed of the truck had been removed recently, though the

bed itself was not new. Eventually, Deputy Trammel drilled a hole up into the

truck and, using a probe, discovered a cavity containing something movable and

saw cellophane. The deputies asked Mr. Olivares-Campos to follow them in his

truck to the sheriff’s office approximately seven miles away; there they ultimately

found fourteen packages amounting to 5,820 grams of methamphetamine inside

the hidden compartment.

      Charged with possessing with intent to distribute approximately seven

kilograms of a mixture or substance containing a detectable amount of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A), Mr.

Olivares-Campos moved to suppress the drugs as fruits of an illegal detention and

                                        -5-
search. 1 The district court denied the motion, finding that the entire encounter

was consensual. Alternatively, even if Mr. Olivares-Campos was detained, the

court held that reasonable suspicion existed that he was involved in trafficking

drugs and he thereafter freely consented to the search of his vehicle. After the

court’s ruling, Mr. Olivares-Campos entered a conditional guilty plea, reserving

the right to appeal the district court’s suppression order.

                                          II

      As in all appeals from a district court’s order on a motion to suppress, we

approach Mr. Olivares-Campos’s appeal viewing the record evidence in the light

most favorable to the district court’s ruling and accepting its factual findings

unless clearly erroneous; we assess de novo, however, the legal questions of

whether a seizure occurred and whether it was reasonable under the Fourth

Amendment. United States v. Cortez-Galaviz, 495 F.3d 1203, 1205 (10th Cir.

2007). With these standards of review in mind, we first address the question

whether the entire encounter at the gas station was consensual or, alternatively,

whether Deputy Rhodd had reasonable suspicion sufficient to support an

investigative detention; thereafter, we examine Mr. Olivares-Campos’s challenge

to the search of his vehicle.


      1
          Before the district court, Mr. Olivares-Campos also disputed whether the
deputies exceeded the scope of his consent when they drilled into his truck. The
district court ruled against him on this score, and Mr. Olivares-Campos has not
contested that ruling on appeal.

                                         -6-
                                          A

      In accord with the district court’s primary holding, the government begins

by suggesting that Mr. Olivares-Campos’s entire encounter with Deputy Rhodd

was consensual. Mr. Olivares-Campos responds that what started as a consensual

encounter became an investigatory detention, for which reasonable suspicion was

required, when Deputy Rhodd took Mr. Olivares-Campos’s license and

registration to run checks on them. This poses us with a somewhat novel question

of law.

      On the one hand, it is well settled that police may ask to see identification

without effecting a seizure. See Florida v. Bostick, 501 U.S. 429, 434-35 (1991);

United States v. Johnson, 364 F.3d 1185, 1188-89 (10th Cir. 2004). On the other

hand, our precedent also “clearly establishes that when law enforcement officials

retain an individual’s driver’s license in the course of questioning him, that

individual, as a general rule, will not reasonably feel free to terminate the

encounter,” the defining characteristic of a Fourth Amendment seizure. United

States v. Lambert, 46 F.3d 1064, 1068 (10th Cir. 1995); see also United States v.

Guerrero, 472 F.3d 784, 786-87 (10th Cir. 2007); United States v. Lopez, 443

F.3d 1280, 1285 (10th Cir. 2006); United States v. Guerrero-Espinoza, 462 F.3d

1302, 1308-09 (10th Cir. 2006). And to be lawful, such a seizure requires, in the

case of an investigatory detention, reasonable suspicion that illegal activity is

afoot. See United States v. Lopez, 518 F.3d 790, 797 (10th Cir. 2008).

                                         -7-
      This case seems to fall somewhere between these two poles. The deputy

did more than examine Mr. Olivares-Campos’s license and registration; he took

the documents for several minutes, went to his squad car, and ran a background

check. We have consistently recognized that a reasonable person does not feel

free to leave when the police officer is retaining his or her license and registration

to perform such a check. See Lopez, 443 F.3d at 1285-86; Lambert, 46 F.3d at

1068-69. After all, one can hardly drive off without such documents – at least

without surely violating the law. See, e.g., Kan. Stat. Ann. § 8-244. 2 At the same

time, as the district court observed, in this particular case Mr. Olivares-Campos

had to go inside the convenience store to pay for his gas while the deputy retained

the documents, and he received the documents back as soon as he returned. The

interaction took place in public, the deputy never told Mr. Olivares-Campos he

was not free to leave, and the deputy did not use his car to block Mr. Olivares-

Campos’s truck from the gas station exit. Under this particular fact pattern, the

government argues, a reasonable person would not have felt constrained from

departing when he or she wished.


      2
          “While we agree with the government that Mr. Lambert could have left
the airport by plane, taxi, or simply walking down the street, as a practical matter
he was not free to go. . . . He could not lawfully leave the parking lot in his car
without his driver’s license. The question of whether an individual has been
detained turns on whether a person under the circumstances would reasonably feel
at liberty to refuse the agents’ questions or otherwise terminate the encounter.
The question is not . . . whether it is conceivable that a person could leave the
location of that encounter.” Lambert, 46 F.3d at 1068.

                                         -8-
      Happily, we need not resolve this question. Even assuming that Deputy

Rhodd did effect a seizure when he took Mr. Olivares-Campos’s license, our

precedent reveals that, by that time, he had reasonable suspicion that criminal

activity was afoot and thus a lawful basis to effect an investigative detention. See

Lopez, 518 F.3d at 797. We accordingly affirm the district court on the basis of

its alternative holding.

                                          B

      In assessing whether reasonable suspicion existed to support an

investigative detention, a question of law, we look at the totality of the

circumstances, viewed from the standpoint of an objectively reasonable police

officer and granting deference to the officer’s training and experience, to

determine whether a particularized and objective basis existed for suspecting

illegal activity. Id. The reasonable suspicion standard “requires an officer to

have ‘some minimal level of objective justification,’ but he or she ‘need not rule

out the possibility of innocent conduct as long as the totality of the circumstances

suffices to form a particularized and objective basis for [an investigative] stop.’”

Cortez-Galaviz, 495 F.3d at 1206 (quoting INS v. Delgado, 466 U.S. 210, 217

(1984) and United States v. Vercher, 358 F.3d 1257, 1261 (10th Cir. 2004)).

Thus, the reasonable suspicion requirement is “obviously less demanding than

that for probable cause.” United States v. Sokolow, 490 U.S. 1, 7 (1989). In this




                                         -9-
case, several factors recognized by our case law lead us to conclude that standard

was met.

      First, Mr. Olivares-Campos was driving a truck registered to someone else,

the owner was not present, and Mr. Olivares-Campos could only identify the

owner by his first name. While not unavoidably associated with unlawful

activity, we have often held the fact that a vehicle’s owner is an absent third-party

to be a suspicious circumstance indicating a stolen vehicle or drug trafficking,

especially when the driver cannot provide details about the owner or proof of

authority to operate the vehicle. See, e.g., United States v. Hunnicutt, 135 F.3d

1345, 1349 (10th Cir. 1998) (“[T]he inability to offer proof of ownership or

authorization to operate the vehicle has figured prominently in many of our cases

upholding further questioning.”); United States v. Turner, 928 F.2d 956, 959

(10th Cir. 1991) (vehicle registered to someone other than driver or passenger).

      Second, Mr. Olivares-Campos was traveling with only one small bag – an

amount of luggage seemingly inconsistent with the stated purpose of his trip and

something our case law holds sufficiently suspicious that it may contribute to

reasonable suspicion of involvement in illegal activity. See, e.g., United States v.

Arango, 912 F.2d 441, 443, 447 (10th Cir. 1990) (two small bags for a two-person

two week vacation); United States v. Espinosa, 782 F.2d 888, 891 (10th Cir.

1986) (“very little luggage” despite claim of being on vacation). Mr. Olivares-

Campos replies that it is possible he wanted to secure work in Kansas City before

                                        - 10 -
moving all of his possessions, and this is certainly a plausible explanation for

traveling light. But, as we have already indicated, an officer need not rule out all

innocent explanations of the conduct he or she observes, see Cortez-Galaviz, 495

F.3d at 1206, and factors that are entirely innocent when taken separately can,

when taken together, reasonably suggest illegal conduct, Lopez, 518 F.3d at 797.

      Third, Mr. Olivares-Campos’s uncertainty about where he was going in

Kansas City contributes to the mix. He initially told Deputy Rhodd that he did

not know where he was going to stay in Kansas City and that he had to call

someone when he arrived. Deputy Rhodd testified that

      [t]his is a very common – in my experience, this has been a very
      common statement made by people who are making up their story as
      they’re going. They don’t really know where they’re going because
      they don’t know the people that they’re going to see. Somebody that
      the person that they got the drugs from has set up with them, gave
      them a phone number, and they don’t really know what they’re
      supposed to do when they get there, just call. And that’s how they
      do the drug transaction. That’s why they don’t know any details.

R. Vol. II at 15. We have found similar situations, in which the driver’s

particular destination was unknown or could not be pinpointed, to contribute to

the reasonable suspicion of an experienced officer. See, e.g., United States v.

Mendez, 118 F.3d 1426, 1431-32 (10th Cir. 1997); United States v. Kopp, 45 F.3d

1450, 1453-54 (10th Cir. 1995).

      Finally, Deputy Rhodd testified that he observed Mr. Olivares-Campos

shaking severely and his heart visibly pounding. Although nervousness is of


                                        - 11 -
limited significance and must be treated with caution under our case law, United

States v. Fernandez, 18 F.3d 874, 879 (10th Cir. 1994), it does contribute

something more than nothing “to the overall calculus of suspicious behavior,

especially when, as here, it is extreme.” United States v. Contreras, 506 F.3d

1031, 1036 (10th Cir. 2007); see also United States v. Williams, 271 F.3d 1262,

1268-69 (10th Cir. 2001) (extreme or continued nervousness).

      That the combination of these factors paints a picture sufficient to raise an

officer’s reasonable suspicion that criminal activity is afoot is demonstrated by a

comparison to cases where we have found reasonable suspicion present in

similarly, and even arguably less, telling circumstances. For example, in United

States v. Soto, 988 F.2d 1548 (10th Cir. 1993), the defendant claimed that his

uncle was the registered owner of the vehicle he was driving, but he could not, or

would not, provide his uncle’s address. He also appeared nervous or “panicky,”

as his hands were visibly shaking. Id. at 1550. The court concluded that these

two circumstances – the defendant’s nervousness and the relatively little

information he knew about the registered owner of the vehicle – provided

reasonable suspicion for the officer to detain the defendant for additional

questioning about narcotics and weapons. Id. at 1556.

      Similarly, in United States v. Arango, 912 F.2d 441 (10th Cir. 1990), we

found reasonable suspicion that the vehicle was being used to carry contraband

based on the defendant’s inadequate amount of luggage and his inability to prove

                                        - 12 -
lawful possession of the vehicle. Id. at 447. In that case, the defendant told the

officer that the registered owners were friends who had loaned him the truck, but

when the officer asked for the owners’ phone number, the defendant insisted they

did not have a phone – a fact confirmed by the police dispatcher – so the officer

was unable to contact the owners. Id. at 443. In addition, the defendant claimed

to be on a two week vacation, but the two small bags in the bed of the truck

appeared inadequate luggage for both the defendant and his passenger on a trip of

that length. Id. Based on these two factors, the court concluded that the officer

had reasonable suspicion to detain the defendant for further questioning. Id. at

447; see also Turner, 928 F.2d at 959 (reasonable suspicion based on

nervousness, the fact that the car was not registered to the driver or passenger,

and the driver’s claim to be a mechanic despite a personal appearance and

compact disc collection supposedly inconsistent with that occupation); Espinosa,

782 F.2d at 891 (reasonable suspicion based on hesitation prior to answering

questions, temporary license plate, travel from drug source area, and relative lack

of luggage for vacation). 3

      3
         Mr. Olivares-Campos urges us to compare his case to United States v.
Wood, 106 F.3d 942 (10th Cir. 1997), where he claims law enforcement had
greater reason for suspicion than here but we held the totality of the
circumstances insufficient to support an investigative detention. In fact, however,
“[a]fter stripping away the factors which must be disregarded because they are
innocuous, [the Wood court was] left with Mr. Wood’s nervousness and his prior
narcotic history.” Id. at 948. The current case presents both more and stronger
factors than the two present in Wood, especially the absent third-party vehicle
                                                                       (continued...)

                                        - 13 -
      Having emphasized what influences our decision, we think it equally

important to emphasize what does not. We do not reference Mr. Olivares-

Campos’s expired driver’s license in our reasonable suspicion calculus because

Deputy Rhodd only discovered this fact after he retained the license and, on our

hypothesis, effected a detention. The government invites us to rely upon three

other facts – (1) Mr. Olivares-Campos was traveling from a drug source state to a

drug destination city, (2) there were food wrappers in the vehicle, and (3) there

was a religious picture on the dash – but we decline the invitation. Travel

between “known drug source states” (California) and “destination areas” (Kansas

City) is “so consistent with innocent activity as to do little when standing alone to

add to the reasonable suspicion calculus.” Lopez, 518 F.3d at 799. Although the

factor does not, of course, stand alone in this case, it is nevertheless “relatively

weak,” id., and not essential to our conclusion that reasonable suspicion existed

here. We have also previously foreclosed the possibility that finding food

wrappers in vehicles is of much use in assessing reasonable suspicion of drug

activity because remnants from fast-food restaurants have, to put it mildly,

“become ubiquitous in modern interstate travel”; as anyone who travels cross-

country on I-70 well knows, fast food exists in overabundance and fuels many


      3
        (...continued)
owner, about whom Mr. Olivares-Campos knew little, an amount of luggage
inconsistent with the purpose of his trip, and his unknown destination in Kansas
City, in addition to the shared (and less probative) factor of nervousness.

                                         - 14 -
long haul drives. United States v. Wood, 106 F.3d 942, 947 (10th Cir. 1997)

(“[A]ny suspicion associated with [food wrappers] is virtually nonexistent.”). We

are also at a loss to see how the presence of religious iconography, like a St.

Christopher medallion or a depiction of Jesus (found in so many cars and trucks

that it has inspired a popular American folk song 4), could, without some

convincing additional factual predicate (such as the affiliation of certain gangs

with particular religious symbols), contribute anything of value suggesting illegal

activity as opposed to honest devotion. See Guerrero, 472 F.3d at 788 (religious

iconography provides “no reasonable indicium of wrongdoing”).

                                          C

      Having determined that his detention was lawful, the remaining question

before us concerns the search of Mr. Olivares-Campos’s vehicle. Mr. Olivares-

Campos concedes that he consented to the search of his truck, but argues that,

because his initial detention was unlawful, his subsequent consent is, as it were,

fruit of a poisonous tree. See United States v. Gregory, 79 F.3d 973, 979-80

(10th Cir. 1996) (holding that consent to search was tainted by preceding illegal

detention and therefore invalid); United States v. Maez, 872 F.2d 1444, 1453

(10th Cir. 1989) (“If the consent is not sufficiently an act of free will to purge the


      4
         Ed Rush & George Cromarty, Plastic Jesus, on Here They Are! The
Goldcoast Singers (World Pacific Records 1962). (Other renditions are many and
diverse, and include those by Ernie Marrs, Paul Newman in Cool Hand Luke, and
Billy Idol.)

                                        - 15 -
primary taint of the illegal arrest, it must be suppressed as fruit of the poisonous

tree.”). But the major premise of this argument – the unlawfulness of Mr.

Olivares-Campos’s detention – is flawed, as we have seen. His conclusion

therefore does not follow: Mr. Olivares-Campos was lawfully detained, so his

consent to the search cannot be said to be “poisonously” tainted by that

detention. 5

       Reading Mr. Olivares-Campos’s brief charitably, he might be understood to

make the additional and somewhat different argument that, even if his detention

was lawful, his consent to search was nevertheless invalid because it was the

product of unlawful coercion – that is, his consent was not voluntary. Thus

understood, Mr. Olivares-Campos’s argument requires an inquiry into “whether a

reasonable person would believe he or she was free to leave or disregard the

officer’s request under the totality of the circumstances.” United States v.

Cardenas-Alatorre, 485 F.3d 1111, 1118 (10th Cir. 2007) (quotation omitted).

The district court made just such an inquiry and found, as a matter of fact, that



       5
          It is not altogether clear to us whether on appeal Mr. Olivares-Campos
seeks the suppression of certain inculpatory statements (made to law enforcement
after the search and receiving Miranda warnings) on the basis that they, too, are
fruits of an illegal seizure. See Harsco Corp. v. Renner, 475 F.3d 1179, 1190
(10th Cir. 2007) (“[A] party waives those arguments that its opening brief
inadequately addresses.”); Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 679
(10th Cir. 1998) (collecting cases). But any such argument would fail for the
same reason – viz., Mr. Olivares-Campos’s detention was lawful and thus could
not taint anything that followed.

                                         - 16 -
Mr. Olivares-Campos’s consent was voluntary. We cannot conclude this factual

finding was clearly erroneous.

      Although the fact that one is detained during an investigation no doubt

implies an atmosphere not altogether consensual, our precedent firmly instructs us

that the fact of an investigative detention, standing alone, is not so coercive as to

render the consent of all detained persons involuntary. See United States v.

McRae, 81 F.3d 1528, 1537 (10th Cir. 1996) (“A person who is being detained

may still give a voluntary consent.”); Soto, 988 F.2d at 1557 (“Valid consent may

be given by a person being detained.”). Instead, detention is only one factor to

consider in assessing whether the totality of the circumstances would have

communicated to a reasonable person that he or she was not free to decline a

request to search. See Contreras, 506 F.3d at 1037. Here, there are no other

meaningful factors to consider. None of the classic telltales of consent

unlawfully extracted exist in this record – no threats, brandishing of weapons,

aggressive language, or the like. 6 The deputy requested permission to search

during the day, in a public place, after he had already returned Mr. Olivares-

      6
         “Courts have identified several factors that could lead a reasonable
innocent person to believe he is not free to disregard the police officer, including:
the threatening presence of several officers; the brandishing of a weapon by an
officer; some physical touching by an officer; use of aggressive language or tone
of voice indicating that compliance with an officer’s request is compulsory;
prolonged retention of a person’s personal effects . . . ; a request to accompany
the officer to the station; interaction in a nonpublic place or small, enclosed
space; and absence of other members of the public.” United States v. Sanchez, 89
F.3d 715, 718 (10th Cir. 1996).

                                         - 17 -
Campos’s license and registration, and during a calm and professional

conversation. After Mr. Olivares-Campos gave his consent to the search orally,

the deputy offered him a written consent form, and when Mr. Olivares-Campos

indicated he was more comfortable with Spanish, the deputy supplied a form in

that language. Not only did the deputy secure both oral and written consent, but

the written consent form expressly stated that “no promises, threats, physical or

mental coercion of any kind whatsoever” had been used to secure Mr. Olivares-

Campos’s consent. D. Ct. Order at 10. We have routinely found consent given

under similar, and even arguably less convincing, circumstances to be free of

unlawful coercion. See, e.g., Contreras, 506 F.3d at 1037; United States v. Zubia-

Melendez, 263 F.3d 1155, 1162-63 (10th Cir. 2001). 7

                                       ***

      Mr. Olivares-Campos voluntarily consented to the search of his truck in the

course of a legal investigative detention. The evidence discovered as a result of

      7
          The only factor even arguably tending in a different direction is the fact
that Deputy Trammel apparently arrived on the scene with his drug detection dog
at some point before Mr. Olivares-Campos signed the consent form. But Mr.
Olivares-Campos does not allege that Deputy Trammel or the dog approached him
at that time, and the video of the stop shows Deputy Trammel leading the dog
around the truck (on camera) as Mr. Olivares-Campos signed the consent form
(off camera), after he had already given verbal consent. Standing alone, this
factor does not make the district court’s finding of voluntariness clearly
erroneous. See United States v. Chavira, 467 F.3d 1286, 1291 (10th Cir. 2006)
(holding consent voluntary despite presence of a second police officer on the
scene); United States v. Taverna, 348 F.3d 873, 879 (10th Cir. 2003) (holding
consent voluntary despite presence of patrol dog in the car with the defendant
when consent to search requested).

                                        - 18 -
that search may therefore lawfully be used against him, and the order of the

district court is affirmed.


                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                       - 19 -